


Exhibit 10.31

 

COMMERCIAL ASSOCIATION OF REALTORS® OREGON/SW WASHINGTON
PURCHASE AND SALE AGREEMENT AND RECEIPT FOR EARNEST MONEY
(Oregon Commercial Form)

 

AGENCY ACKNOWLEDGMENT

 

 

Buyer shall execute this Acknowledgment concurrent with the execution of the
Agreement below and prior to delivery of that Agreement to Seller. Seller shall
execute this Acknowledgment upon receipt of the Agreement by Seller, even if
Seller intends to reject the Agreement or make a counter-offer. In no event
shall Seller’s execution of this Acknowledgment constitute acceptance of the
Agreement or any terms contained therein.

 

 

 

Pursuant to the requirements of Oregon Administrative Rules (OAR 863-015-0215),
both Buyer and Seller acknowledge having received the Oregon Real Estate Agency
Disclosure Pamphlet, and by execution below acknowledge and consent to the
agency relationships in the following real estate purchase and sale transaction
as follows:

 

 

 

(a)                                  x (agent name) Steve Marcy of  Integrated
Corporate Property Services (firm) (Selling Licensee) is the agent of (check
one): o Buyer exclusively; x Seller exclusively; o both Seller and Buyer
(“Disclosed Limited Agency”)

 

 

 

(b)                                 x (agent name) Mark Childs of Integrated
Corporate Property Services (firm) (Listing Licensee) is the agent of (check
one): x Buyer exclusively; o Seller exclusively; o both Seller and Buyer
(“Disclosed Limited Agency”).

 

 

 

 

If the name of the same real estate firm appears in both Paragraphs (a) and
(b) above, Buyer and Seller acknowledge that a principal broker of that real
estate firm shall become the Disclosed Limited Agent for both Buyer and Seller,
as more fully set forth in the Disclosed Limited Agency Agreements that have
been reviewed and signed by Buyer, Seller and the named real estate licensee(s).

 

ACKNOWLEDGED

 

Buyer:  (print)

Carlyle Invest Co.

 

(sign)

 

 

Date:

11/8/07

Buyer:  (print)

 

 

(sign)

 

 

Date:

 

Seller:  (print)

 

 

(sign)

 

 

Date:

 

Seller:  (print)

 

 

(sign)

 

 

Date:

 

 

PURCHASE AND SALE AGREEMENT AND RECEIPT FOR EARNEST MONEY

 

1

Dated:

November 5, 2007

 

2

BETWEEN:

Credence Systems Corporation, a Delaware Corporation

 

3

(“Seller”) 

 

4

Address: 

1421 California Circle, Milpitas, CA 95035

 

5

AND:

Carlyle Investment Co, and/or its Assigns

(“Buyer”)

6

Address: 

621 SW Alder St, Suite 605, Portland, OR 97205

 

7

Buyer offers to buy and acquire from Seller (i) the real property and all
improvements thereon commonly known as approximately 183,484 square feet
comprised of two (2) buildings and

8

 

©1997 Commercial Association of REALTORS® OREGON/SW WASHINGTON (Rev. 1/06)

PURCHASE AND SALE AGREEMENT AND RECEIPT FOR EARNEST MONEY (OREGON)

ALL RIGHTS RESERVED

 

1 of 10

--------------------------------------------------------------------------------


 

 1

located at 5800 and 5825 NW Pinefarm Place  in the City of Hillsboro, County of
Washington.  Oregon legally described on Exhibit A, attached hereto and
incorporated herein by reference (the “Property”) and [check box if applicable
o], (B) all of Seller’s right, title and interest in and to certain lease(s) by
which the Property is domised as described on attached hereto and incorporated
herein by reference (the “Leases”).  If no legal description is attached, Buyer
and Seller will attach a legal description upon receipt and reasonable approval
by both parties of the Preliminary Commitment or, if applicable, the Survey. As
partial consideration for the assignment of the Lease(s) to Buyer, at the
Closing (as defined in Section 7 hereof)  Buyer shall assume all of the
obligations of the Lessor under the Lease which first accrue on or after the
Closing Date (as defined in said Section 7).  The parties shall accomplish such
assignment and assumption by executing and delivering to each other through
Escrow an Assignment of Lessor’s Interest Under Lease substantially in the form
of attached hereto (the “Assignment”).  The occupancy of the Property by the
Lessees under such Leases are hereinafter sometimes referred to as the
“Tenancles”.

 2

 3

 4

 5

 6

 7

 8

 9

10

11

 

12

1.             Purchase Price.  The total purchase price is Twenty One Million
dollars ($21,000,000) (the “Purchase Price”) payable as follows: all cash at
closing.

13

14

 

16

1.1.          Earnest Money Deposit.  Upon execution of this Agreement, Buyer
shall deliver to the Escrow Holder as defined in herein, for the account of
Buyer $250,000 as earnest money Deposit to be increased to $500,000 after thirty
(30) day due diligence period which commences upon execution of the Agreement
(the “Earnest Money”) in the form of o cash or o check or x promissory note (the
“Note”) the Earnest Money is in the form of a check being held un-deposited by
the o Listing o Selling Firm. It shall be deposited no later than 5 PM Pacific
Time three days after execution of the Agreement by Buyer and Seller in the o
Listing o Selling Firm’s Clients’ Trust Account o to the Escrow (as hereinafter
defined).  If the Earnest Money is in the form of the Note, it shall be due and
payable no later than 5 PM Pacific Time one day o after execution of this
Agreement by Buyer and Seller or x after satisfaction or waiver by Buyer of the
conditions to Buyer’s obligation to purchase the Property set forth in this
Agreement or o Other:               .  If the Note is not redeemed and paid in
full when due, then (i) the Note shall be delivered and endorsed to Seller
(i) not already in Seller’s possession), (ii) Seller may collect the Earnest
Money from Buyer, either pursuant to an action on the Note or an action on this
Agreement, and (iii) Seller shall have no further obligations under this
Agreement.  The purchase and sale of the Property shall be accomplished through
an escrow (the “Escrow”) which Seller has established or will establish with
Fidelity National Title, 900 SW Fifth Avenue, Portland, OR 97204 (the “Title
Company) and the Earnest Money shall be deposited with x Title Company or o
Other:

 

The Earnest Money shall be applied to the payment of the purchase price for the
Property at Closing.  Any interest earned on the Earnest Money shall be
considered to be part of the Earnest Money.  The Earnest Money shall be returned
to Buyer in the event any condition to Buyer’s obligation to purchase the
Property shall fall to be satisfied or waived through no fault of Buyer.

 

2.             Conditions to Purchase.  Buyer’s obligation to purchase the
Property is conditioned on the following: o none or x Buyer’s approval of the
results of (i) the Property inspection described in Section 3 below and (ii) the
document review described in Section 4 and (iii) (describe any other condition)
Buyer and Seller entering into a mutually acceptable Lease per the terms and
conditions outlined in Section 24. If for any reason in Buyer’s sole discretion,
Buyer has not given written waiver of these conditions, or stated in writing
that these conditions have been satisfied, by written notice given to Seller
within 30 days (for

17

18

19

20

21

22

23

24

25

26

27

28

29

30
31
32
33
34
35
36
37
38
39

 

©1997 Commercial Association of REALTORS® OREGON/SW WASHINGTON (Rev. 1/06)

PURCHASE AND SALE AGREEMENT AND RECEIPT FOR EARNEST MONEY (OREGON)

ALL RIGHTS RESERVED

 

2 of 10

--------------------------------------------------------------------------------


 

 1

general due diligence). Seller, this Agreement shall be deemed automatically
terminated, the Earnest Money shall be promptly returned to Buyer, and
thereafter, except as specifically provided to the contrary herein, neither
party shall have any further right or remedy hereunder.

 

3.             Property Inspection. Seller shall permit Buyer and its agents, at
Buyer’s sole expense and risk, to enter the Property at reasonable times after
reasonable prior notice to Seller and after prior notice to the tenants of the
Property as required by the tenants’ leases, if any, to conduct any and all
inspections, tests, and surveys concerning the structural condition of the
improvements, all mechanical, electrical and plumbing systems, hazardous
materials, pest infestation, solls conditions, wetlands, Americans with
Disabilities Act compliance, and all other matters affecting the suitability of
the Property for Buyer’s intended use and/or otherwise reasonably related to the
purchases of the Property including the economic feasibility of such purchase.
Buyer shall indemnify, hold harmless, and defend Seller from all liens, costs,
and expenses, including reasonable attorneys’ fees and experts’ fees, arising
from or relating to Buyer’s entry on and inspection of the Property. This
agreement to indemnify, hold harmless, and defend Seller shall survive closing
or any termination of this Agreement.

 2

 3

 4

 5

 6

 7

 8

 9

10
11
12
13

14

 

15

4.             Seller’s Documents. Within 7 days after the Execution Date,
Seller shall deliver to Buyer, at Buyer’s address shown below, legible and
complete copies of the following documents and other items relating to the
ownership, operation, and maintenance of the Property, to the extent now in
existence and to the extent such items are within Seller’s possession or
control: all documents, reports, and drawings related to The Property.

16
17
18

19

 

20

5.             Title Insurance. Within 10 days after the Execution Date, Seller
shall open the Escrow with the Title Company and deliver to Buyer a preliminary
title report from the Title Company (the “Preliminary Commitment”), showing the
status of Seller’s title to the Property, together with complete and legible
copies of all documents shown therein as exceptions to title (“Exceptions”).
Buyer shall have 5 days after receipt of a copy of the Preliminary Commitment
and Exceptions within which to give notice in writing of Seller of any objection
to such title or to any liens or encumbrances affecting the Property. Within 5
days after the date of such notice from Buyer, Seller shall give Buyer written
notice of whether it is willing and able to remove the objected-to Exceptions.
Within 5 days after the date of such notice from Seller, Buyer shall elect
whether to (i) purchase the Property subject to those objected-to Exceptions
which Seller is not willing or able to remove or (ii) terminate this Agreement.
On or before the Closing Date (defined below), Seller shall remove all
Exceptions to which Buyer objects and which Seller agrees Seller is willing and
able to remove. All remaining Exceptions set forth in the Preliminary Commitment
and agreed to by Buyer shall be deemed “Permitted Exceptions.” The little
insurance policy to be delivered by Seller to Buyer at Closing shall contain no
Exceptions other than the Permitted Exceptions, any Exceptions caused by Buyer
and the usual preprinted Exceptions contained in an owner’s standard ALTA form
title insurance policy.

 

6.             Default; Remedies. Notwithstanding anything to the contrary
contained in this Agreement, in the event Buyer fails to deposit the Earnest
Money Deposit in Escrow strictly as and when contemplated under Section 1.1
above, Seller shall have the right at any time thereafter to terminate this
Agreement and all further rights and obligations hereunder by

21

22

23

24

25

26

27

28

29

30

31

32

33

34
35
36

 

©1997 Commercial Association of REALTORS® OREGON/SW WASHINGTON (Rev. 1/06)

PURCHASE AND SALE AGREEMENT AND RECEIPT FOR EARNEST MONEY (OREGON)

ALL RIGHTS RESERVED

 

3 of 10

--------------------------------------------------------------------------------


 

 1

giving written notice thereof to Buyer. If the conditions, if any, to Buyer’s
obligation to consummate this transaction are satisfied or waived by Buyer and
Buyer nevertheless fails, through no fault of Seller, to close the purchase of
the Property, Seller’s sole remedy shall be to retain the Earnest Money paid by
Buyer. In the event Seller fails, through no fault of Buyer, to close the sale
of the Property, Buyer shall be entitled to pursue any remedies available at law
or in equity, including without limitation, the remedy of specific performance.
In no event shall Buyer be entitled to punitive or consequential damages. If
any, resulting from Seller’s failure to close the sale of the Property.

 

7.             Closing of Sale  Buyer and Seller agree the sale of the Property
shall be closed x on or before December 28, 2007 or o days after the Execution
Date (the “Closing Date”) in the Escrow. The sale shall be deemed “closed” when
the document(s) conveying title to the Property is recorded and the Purchase
Price (increased or decreased, as the case may be, by the net amount of credits
and debits in Seller’s account at Closing made by the Escrow Holder pursuant to
the terms of this Agreement) is disbursed to Seller. At Closing, Buyer and
Seller shall deposit with the Title Company all documents and funds required to
close the transaction in accordance with the terms of this Agreement. At
Closing, Seller shall deliver a certification in a form approved by Buyer that
Seller is not a “foreign person” as such term is defined in the Internal Revenue
Code and the Treasury Regulations promulgated under the Internal Revenue Code.
If Seller is a foreign person and this transaction is not otherwise exempt from
FIRPTA regulations, the Title Company shall be instructed by the parties to
withhold and pay the amount required by law to the Internal Revenue Services. At
Closing, Seller shall convey fee simple title to the Property to Buyer by x
statutory warranty deed or o (the “Deed”)             . If this Agreement
provides for the conveyance by Seller of a vendoe’s interest in the Property by
a contract of sale, Seller shall deposit with the Title Company (or other
mutually acceptable escrow) the executed and acknowledged Deed, together with
written instructions to deliver such deed to Buyer upon payment in full of the
purchase price. At Closing, Seller shall pay for and deliver to Buyer a standard
ALTA form owner’s policy of title insurance (the “Policy”) in the amount of the
Purchase Price insuring fee simple title to the Property in Buyer subject only
to the Permitted Exceptions and the standard preprinted exceptions contained in
the Policy.

 

8.             Closing Costs; Prorates. Seller shall pay the premium for the
Policy. Seller and Buyer shall each pay one-half of the escrow fees charged by
the Title Company, any excise tax, and any transfer tax. Real property taxes for
the tax year in which the transaction is closed, assessments (if a Permitted
Exception), personal property taxes, rents and other Lessee charges arising from
existing Tenancies paid for the month of Closing, interest on assumed
obligations, and utilities shall be prorated as of the Closing Date. Prepaid
rents, security deposits, and other unearned refundable deposits regarding the
Tenancies shall be assigned and delivered to Buyer at Closing. x Seller o Buyer
o N/A shall be responsible for payment of all taxes. Interest, and penalties, if
any, upon removal of the Property from any special assessment or program.

 

9.             Possession. Buyer shall be entitled to exclusive possession of
the Property, subject to the Tenancies existing as of the Closing Date, x on the
Closing Date or o            .

 

10.           Condition of Property. Seller represents that, to the best of
Seller’s knowledge without specific inquiry, Seller has received no written
notices of violation of any laws, codes.

 2

 3

 4

 5

 6

 7

 8

 9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37

 

©1997 Commercial Association of REALTORS® OREGON/SW WASHINGTON (Rev. 1/06)

PURCHASE AND SALE AGREEMENT AND RECEIPT FOR EARNEST MONEY (OREGON)

ALL RIGHTS RESERVED

 

4 of 10

--------------------------------------------------------------------------------


 

 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38

rules, or regulations applicable to the Property (“Laws”), and Seller is not
aware of any such violations or any concealed material defects in the Property
which cost more than $N/A to repair or correct. Risk of loss or damage to the
Property shall be Seller’s until Closing and Buyer’s at and after Closing. No
agent of Buyer or Seller has made any representations regarding the Property.
BUYER AND SELLER AGREE THAT THE REAL ESTATE LICENSEES NAMED IN THIS AGREEMENT
HAVE MADE NO REPRESENTATIONS TO ANY PARTY REGARDING THE CONDITION OF THE
PROPERTY, THE OPERATIONS ON OR INCOME FROM THE PROPERTY, THE TENANCIES, OR
WHETHER THE PROPERTY OR THE USE THEREOF COMPLIES WITH LAWS. Except for Seller’s
representations set forth in this section 10, Buyer shall acquire the Property
“as is” with all faults and buyer shall rely on the results of its own
inspection and investigation in Buyer’s acquisition of the Property. It shall be
a condition of Buyer’s obligation to close, and of Seller’s right to retain the
Earnest Money as of Closing, that all of the Seller’s representations and
warranties stated in this Agreement are materially true and correct on the
Closing Date. Seller’s representations and warranties stated in this Agreement
shall survive Closing for one (1) year.

 

11.           Personal Property.  This sale includes the following personal
property: x N/A or ¨ the personal property located on and used in connection
with the Property and owned by Seller which Seller shall itemize in a schedule.
Seller shall deliver to Buyer such schedule within        days after the
Execution Date. Seller shall convey all personal property owned by Seller on or
in the Property to Buyer by executing and delivering to Buyer at Closing through
Escrow a Bill of Sale substantially in the form of Exhibit C attached hereto and
incorporated herein by reference (the “Bill of Sale”).

 

12.           Notices.  Unless otherwise specified, any notice required or
permitted in, or related to, this Agreement must be in writing and signed by the
party to be bound. Any notice will be deemed delivered (i) when personally
delivered or delivered by facsimile transmission (with electronic confirmation
of delivery), or (ii) on the day following delivery of the notice by reputable
overnight courier, or (iii) three (3) days after mailing in the U.S. malls,
postage prepaid, by the applicable party in all events, to the address of the
other party shown in this Agreement, unless that day is a Saturday, Sunday, or
legal holiday, in which event it will be deemed delivered on the next following
business day. If the deadline under this Agreement for delivery of a notice or
payment is a Saturday, Sunday, or legal holiday such last day will be deemed
extended to the next following business day.

 

13.           Assignment.  Buyer ¨ may not assign ¨ may assign x may assign,
only if the assignee is an entity owned and controlled by Buyer (may not assign,
if no box is checked) this Agreement or Buyer’s rights under this Agreement
without Seller’s prior written consent. If Seller’s consent is required for
assignment, such consent may be withheld in Seller’s reasonable discretion.
Purchaser is Licensed Real estate broker in Oregon.

 

14.           Attorneys’ Fees.  In the event a suit, action, arbitration, or
other proceeding of any nature whatsoever, including without limitation any
proceeding under the U.S. Bankruptcy Code, is instituted, or the services of an
attorney are retained, to interpret or enforce any provision of this Agreement
or with respect to any dispute relating to this Agreement, the prevailing party
shall be entitled to recover from the losing party its attorneys’, paralegals’,
accountants’, and other experts’ fees and all other fees, costs, and expenses
actually incurred and reasonably necessary in connection therewith (the “Fees”).
In the event of suit, action, arbitration, or other proceeding, the amount of
Fees shall be determined by the judge or

 

©1997 Commercial Association of REALTORS® OREGON/SW WASHINGTON (Rev. 1/06)

PURCHASE AND SALE AGREEMENT AND RECEIPT FOR EARNEST MONEY (OREGON)

ALL RIGHTS RESERVED

 

5 of 10

--------------------------------------------------------------------------------


 

 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
39
40
41

arbitrator, shall include all costs and expenses incurred on any appeal or
review, and shall be in addition to all other amounts provided by law.

 

15.           Statutory Land Use Disclaimer and Measure 37 Disclosure.  THE
PROPERTY DESCRIBED IN THIS INSTRUMENT MAY NOT BE WITHIN A FIRE PROTECTION
DISTRICT PROTECTING STRUCTURES.  THE PROPERTY IS SUBJECT TO LAND USE LAWS AND
REGULATIONS, WHICH, IN FARM AND FOREST ZONES, MAY NOT AUTHORIZE CONSTRUCTION OR
SITING OF A RESIDENCE AND THAT LIMIT LAWSUITS AGAINST FARMING OR FOREST
PRACTICES AS DEFINED IN ORS 30,930 IN ALL ZONES, BEFORE SIGNING OR ACCEPTING
THIS INSTRUMENT, THE PERSON TRANSFERRING FEE TITLE SHOULD INQUIRE ABOUT THE
PERSON’S RIGHTS, IF ANY, UNDER CHAPTER 1, OREGON LAWS 2005 (BALLOT MEASURE 37
(2004)).  BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON ACQUIRING FEE
TITLE TO THE PROPERTY SHOULD CHECK WITH THE APPROPRIATE CITY OR COUNTY PLANNING
DEPARTMENT TO VERIFY APPROVED USES, THE EXISTENCE OF FIRE PROTECTION FOR
STRUCTURES AND THE RIGHTS OF NEIGHBORING PROPERTY OWNERS, IF ANY, UNDER CHAPTER
1, OREGON LAWS 2005 (BALLOT MEASURE 37 (2004)).

 

16.           Cautionary Notice About Liens.  UNDER CERTAIN CIRCUMSTANCES, A
PERSON WHO PERFORMS CONSTRUCTION-RELATED ACTIVITIES MAY CLAIM A LIEN UPON REAL
PROPERTY AFTER A SALE TO THE PURCHASER FOR A TRANSACTION OR ACTIVITY THAT
OCCURRED BEFORE THE SALE.  A VALID CLAIM MAY BE ASSERTED AGAINST THE PROPERTY
THAT YOU ARE PURCHASING EVEN IF THE CIRCUMSTANCES THAT GIVE RISE TO THAT CLAIM
HAPPENED BEFORE YOUR PURCHASE OF THE PROPERTY.  THIS INCLUDES, BUT IS NOT
LIMITED TO, CIRCUMSTANCES WHERE THE OWNER OF THE PROPERTY CONTRACTED WITH A
PERSON OR BUSINESS TO PROVIDE LABOR, MATERIAL, EQUIPMENT OR SERVICES TO THE
PROPERTY AND HAS NOT PAID THE PERSONS OR BUSINESS IN FULL.

 

17.           Miscellaneous.  Time is of the essence of this Agreement.  The
facsimile transmission of any signed document including this Agreement, in
accordance with Paragraph 12, shall be the same as delivery of an original.  At
the request of either party, the party delivering a document by facsimile will
confirm facsimile transmission by signing and delivering a duplicate original
document.  This Agreement may be executed in two or more counterparts, each of
which shall constitute an original and all of which together shall constitute
one and the same Agreement.  This Agreement contains the entire agreement and
understanding of the parties with respect to the subject matter of this
Agreement and supersedes all prior and contemporaneous agreements between them
with respect thereto.  Without limiting the provisions of Section 13 of this
Agreement, this Agreement shall be binding upon and shall inure to the benefit
of the parties and their respective successors and assigns. The person signing
this Agreement on behalf of Buyer and the person signing this Agreement on
behalf of Seller each represents, covenants and warrants that such person has
full right and authority to enter into this Agreement and to bind the party for
whom such person signs this Agreement to the terms and provisions of this
Agreement.  This Agreement shall not be recorded unless the parties otherwise
agree.

 

18.           Addendums; Exhibits.  The following named addendums and exhibits
are attached to this Agreement and incorporated within this Agreement:  o none
or Exhibit A.

 

©1997 Commercial Association of REALTORS® OREGON/SW WASHINGTON (Rev. 1/06)

PURCHASE AND SALE AGREEMENT AND RECEIPT FOR EARNEST MONEY (OREGON)

ALL RIGHTS RESERVED

 

6 of 10

--------------------------------------------------------------------------------


 

 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
39

19.           Time for Acceptance.  Seller has until 5:00 p.m. Pacific Time on
Tuesday, November 6, 2007 to accept this offer. Acceptance is not effective
until a copy of this Agreement which has been signed and dated by Seller is
actually received by Buyer. If this offer is not so accepted, it shall expire
and the Earnest Money shall be promptly refunded to Buyer and thereafter,
neither party shall have any further right or remedy against the other.

 

20.           Seller’s Acceptance and Brokerage Agreement.  By execution of this
Agreement, Seller agrees to sell the Property on the terms and conditions in
this Agreement. Seller further agrees to pay a commission to Integrated
Corporate Property Services (“Broker”) in the total amount computed in
accordance with (i) the listing agreement or other commission agreement dated
October 9, 2006 between Seller and Broker; or (ii) if there is no written
commission agreement, Seller hereby agrees to pay a commission
of o              percent (           %) of the purchase price or
o $             . Seller and Broker agree that the commission is deemed earned
as of the earlier of (i) Closing or (ii) the date Buyer waives all conditions
precedent to Closing as set forth in this Agreement. Unless otherwise provided
in a separate written agreement, Seller shall cause the Escrow Holder to deliver
to Broker the real estate commission on the Closing Date or upon Seller’s breach
of this Agreement, whichever occurs first. If the Earnest Money is forfeited and
retained by Seller in accordance with this Agreement, in addition to any other
rights the Broker may have, the Broker shall be entitled to the lesser of
(A) fifty percent (50%) of the Earnest Money or (B) the commission agreed to
above, and Seller hereby assigns such amount to the Broker.

 

21.           Execution Date.  The Execution Date is the later of the two dates
shown beneath the parties’ signatures below.

 

22.           Governing Law.  This Agreement is made and executed under, and in
all respects shall be governed and construed by the laws of the State of Oregon.

 

23.           The Buyer and Seller agree to cooperate with the other party in
completing an exchange qualifying for nonrecognition of gain under Internal
Revenue Code Section 1031. The Buyer and Seller reserve the right to convert
this transaction to an exchange at any time before the closing date. The Seller
and the Buyer agree, however, that consummation of the transaction contemplated
by this agreement is not predicated or conditioned on completion of such on
exchange. If either the Buyer or Seller elects to complete an exchange, the
other party shall execute all documents, agreements, or instruments reasonably
requested by the Exchanging party to complete the exchange. Neither party shall
incur additional liabilities, expenses, or costs as a result of or connected
with the exchange.

 

24.           Lease Back, Office:  Seller shall lease back the office building
for a period of two (2) years from the date of closing at $1.15/SF NNN. During
the term of the lease, Seller shall be limited to a security deposit of one
month’s payable base rent. Seller (Tenant) shall have the right to Sublease
which the Buyer (Landlord) shall not unreasonably withhold.

 

25.           Flex:  Seller shall lease back the flex building for a period of
two (2) years from the date of closing at $0.85/SF NNN. During the term of the
lease, Seller shall be limited to a security deposit of one month’s payable base
rent. Seller (Tenant) shall have the right to Sublease which the Buyer
(Landlord) shall not unreasonably withhold.

 

©1997 Commercial Association of REALTORS® OREGON/SW WASHINGTON (Rev. 1/06)

PURCHASE AND SALE AGREEMENT AND RECEIPT FOR EARNEST MONEY (OREGON)

ALL RIGHTS RESERVED

 

7 of 10

--------------------------------------------------------------------------------


 

 1
 2
 3
 4
 5
 6
 7
 8

26.           CONSULT YOUR ATTORNEY.  THIS DOCUMENT HAS BEEN PREPARED FOR
SUBMISSION TO YOUR ATTORNEY FOR REVIEW AND APPROVAL PRIOR TO SIGNING.  NO
REPRESENTATION OR RECOMMENDATION IS MADE BY THE COMMERCIAL ASSOCIATION OF
REALTORS® OREGON/SW WASHINGTON OR BY THE REAL ESTATE LICENSEES INVOLVED WITH
THIS DOCUMENT AS TO THE LEGAL SUFFICIENCY OR TAX CONSEQUENCES OF THIS DOCUMENT.

 

THIS FORM SHOULD NOT BE MODIFIED WITHOUT SHOWING SUCH MODIFICATIONS BY
REDLINING, INSERTION MARKS, OR ADDENDA.

 9

 

 

 

 

 

10

Buyer

Carlyle Investments and/or Assigns

 

Buyer

Credence Systems Corp.

11

By

R. Barry Menashe

 

By

Joy Leo

12

Title

 

 

Title

 

13

Execution Date

11-8-2007

 

Execution Date

 

14

Time of Execution

 

 

Time of Execution

 

15

Home Phone

 

 

Home Phone

 

16

Office Phone

 

 

Office Phone

 

17

Address

621 SW Alder Suite 605

 

Address

   1421 California Circle

18

City

Portland, OR

 

City

         Milpitas, CA

19

Zip

97205

 

Zip

         95035

20

Fax No.

 

 

Fax No.

 

21

E-Mail

 

 

E-Mail

 

22

 

 

 

 

 

23

Signature

 

 

Signature

 

 

 

CREDENCE LEGAL DEPARTMENT

*******************************

*APPROVED*

Date:

[illegible]

Signature:

[illegible]

 

©1997 Commercial Association of REALTORS® OREGON/SW WASHINGTON (Rev. 1/06)

PURCHASE AND SALE AGREEMENT AND RECEIPT FOR EARNEST MONEY (OREGON)

ALL RIGHTS RESERVED

 

8 of 10

--------------------------------------------------------------------------------


 

 

EXHIBIT A

 

LEGAL DESCRIPTION OF PROPERTY

 

To Be Provided by Title during Due Diligence

 

 

©1997 Commercial Association of REALTORS® OREGON/SW WASHINGTON (Rev. 1/06)

PURCHASE AND SALE AGREEMENT AND RECEIPT FOR EARNEST MONEY (OREGON)

ALL RIGHTS RESERVED

 

9 of 10

--------------------------------------------------------------------------------
